 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
     Attorneys for Defendants Nationstar
 7   Mortgage LLC and U.S. Bank National
 8   Association, as Trustee for Lehman XS
     Trust Mortgage Pass-Through Certificates
 9   Series 2007-7N
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE WESTERN DISTRICT OF WASHINGTON
12
13   MARY LOU GRANDE and MARK                          No. 2:19-cv-00333-
14   DOUGLAS GRANDE,
                                                       CORPORATE DISCLOSURE
15                           Plaintiffs,               STATEMENT OF DEFENDANT U.S.
                                                       BANK NATIONAL ASSOCIATION
16             vs.
17
     US BANK NATIONAL ASSOCIATION, AS
18   TRUSTEE FOR LEHMAN XS TRUST
     MORTGAGE PASS-THROUGH
19   CERTIFICATES SERIES 2007-7N ("US
20   BANK"), AND NATIONSTAR
     MORTGAGE LLC D/B/A MR. COOPER,
21   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON and
22
     Doe Defendants 1 through 20,
23
                             Defendants,
24
25
              In accordance with Federal Rule of Civil Procedure 7.1, Defendant U.S. Bank, National
26
27   Association (“U.S. Bank”) states as follows:

28

     CORPORATE DISCLOSURE STATEMENT OF U.S. BANK
     NATIONAL ASSOCIATION - 1
     Case No. 2:19-cv-00333-                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820293.DOC
                                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
 1            1.    U.S. Bank, National Association, is a wholly owned subsidiary of U.S. Bancorp,
 2   a publicly held corporation trading under the symbol USB.
 3
              2.    U.S. Bancorp has no parent company and no publicly held corporation owns
 4
     10% or more of its stock.
 5
 6            DATED this 7th day of March, 2019.

 7                                                 WITHERSPOON  KELLEY
 8
                                                   By: s/ Christopher G. Varallo
 9                                                     Christopher G. Varallo, WSBA #29410
                                                       Steven J. Dixson, WSBA #38101
10                                                     cgv@witherspoonkelley.com
                                                       sjd@witherspoonkelley.com
11
                                                       422 W. Riverside Avenue, Suite 1100
12                                                     Spokane, WA 99201-0300
                                                       Phone: (509) 624-5265
13                                                     Fax: (509) 458-2728
14                                                     Attorneys for Defendants Nationstar
                                                       Mortgage LLC and U.S. Bank National
15                                                     Association, as Trustee for Lehman XS Trust
                                                       Mortgage Pass-Through Certificates Series
16                                                     2007-7N
17
18
19
20
21
22
23
24
25
26
27
28

     CORPORATE DISCLOSURE STATEMENT OF U.S. BANK
     NATIONAL ASSOCIATION - 2
     Case No. 2:19-cv-00333-                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820293.DOC
                                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the 7th day of March, 2019,
 3
            1.     I caused to be electronically filed the foregoing CORPORATE DISCLOSURE
 4   STATEMENT OF DEFENDANT U.S. BANK NATIONAL ASSOCIATION with the Clerk
     of the Court using the CM/ECF System which will send notification of such filing to the
 5   following:
 6
                     Christina Latta Henry
 7                   chenry@HDM-legal.com; HenryDeGraaffPS@jubileebk.net;
                     mainline@hdm-legal.com
 8
 9                   Jacob Daniel DeGraaff
                     mainline@hdm-legal.com; henrydegraaffps@jubileebk.net
10
                     Melissa A. Huelsman
11
                     mhuelsman@predatorylendinglaw.com;
12                   paralegal@predatorylendinglaw.com; wsmith@predatorylendinglaw.com

13                   Robert W. McDonald
                     rmcdonald@qualityloan.com; cvnotice@mccarthyholthus.com;
14
                     rockymcdonald@gmail.com
15
                     Vicente Omar Barraza
16                   omar@barrazalaw.com; admin@barrazalaw.com; vobarraza@gmail.com
17
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
18   the foregoing document to the following non-CM/ECF participants at the addresses listed
     below: None.
19
20          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
21
             4.     I hereby certify that I have hand-delivered the foregoing document to
22   the following participants at the addresses listed below: None.
23
24                                                  s/ Christopher G. Varallo
                                                    Christopher G. Varallo, WSBA No. 29410
25
26
27
28

     CORPORATE DISCLOSURE STATEMENT OF U.S. BANK
     NATIONAL ASSOCIATION - 3
     Case No. 2:19-cv-00333-                             422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S1820293.DOC
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
